Final decree, insofar as appealed from, unanimously modified on the law and the facts by reducing the awards on Damage Parcel No. 1 from $410,000 to $326,000 and on Damage Parcel No. 5 from $96,000 to $83,000. As so modified, the decree is unanimously affirmed, with costs to the City of New York against the claimants-respondents-appellants. Although we are of the opinion that the rental obtained from the roof sign on Damage Parcel No. 1 should have been considered in the estimated gross rental for that parcel, nevertheless the whole record before us does not warrant awards in excess of the amounts to which the awards have been reduced on Damage Parcels Nos. 1 and 5. Settle order on notice. Concur — Botein, P. J., Breitel, Valente, Stevens and Bastow, JJ.